Title: [Edward Livingston] to James Madison, 4 November 1834
From: Livingston, Edward
To: Madison, James


                        
                            
                                My Dear Sir
                            
                            
                                
                                    Paris
                                
                                 4 Novr. 1834.
                            
                        
                        
                        Grateful as I was for your letter considered as a mark of your kindness and esteem, it gave me yet greater
                            pleasure as a proof of the restoration of that health which is the object of so much solicitude to your Country and I have
                            the further satisfaction to learn through Mr Ingersoll that it continues to improve, long may this be the Case, long may
                            you remain to enjoy the veneration which your name inspires, (and I most earnestly wish that I could add) the effect of
                            your example in restraining the undignified means pursued by those who have the ambition to become your Successors, but
                            this Seems past praying for. As the nation increases in population extent worth and [politeness . . . 
                            ] the first magistracy acquires new attractions; and as Education and information become [diffused]. The
                            number of Candidates will go on to increase among whom no one can have the Claims to public gratitude which the great Men
                            of the revolution so justly acquired, and as a natural consequence it will be endeavoured to supply preeminence in merit
                            by superior intrigue, by Combinations with wealthy institutions, with local interests, and frequently with politicians of
                            Different professed principles. There is however a redeeming quality in the good sense and general information of the
                            People which will deliver the Country from all such machinations and in the End teach the Candidates for office that the
                            surest road to popular favor is the plain path which you and your great predecessors Washington & Jefferson trod.
                        Europe except in the Pyrenees is at peace; but it can not be denied that in England and France there is a
                            ferment of excitement, which in England is restrained partly by the influence of and most numerous and wealthy
                            aristocracy, and partly by a lingering respect for old institutions, and a dread of Civil Commotions both these however
                            are losing their influence. The Stand taken by the Conservatives (in the House of Lords when they rejected the [court] ultra bill has given a confidence to their party, which may bring on the Crisis sooner than prudence might have
                            dictated—but it could not have been protracted very long—the reformers, could not, and will not long be content
                            with the Middle course pursued by the present administration and the next Session may probably produce changes amounting
                            to a revolution. Of Which Lord Broughams Suggestion of a creation of Peers for life & Lord Durhams,
                            [current] parliaments, suffrage of householders & votes by ballot may be taken as Specimens.
                        In France things at present are & for the last few years have been taking a Contrary Course. The
                            Revolution which placed the present King on the throne was immediately produced by an attack on the liberty of the
                            press. Yet the prisons are now filled with Editors who have been convicted of publishing articles derogatory to the
                            present Dynasty, and altho there is no previous censure yet the whole impression of an Obnoxious paper is seized
                            before it can be distributed—There is no law equivalent to the English habeas Corpus, private persons are seized and
                            Searched by general warrant & frequently without warrant. Those accused of State crimes are kept in what is called
                            here au Secret that is to say in the most perfect Seclusion, and Some hundreds have been
                            discharged after several months Confinement without trial for want of Evidence.
                        This State of things has produced a very considerable public cry for an Amnesty for political Offenses The
                            late President of the Council Marshal Guerrand advocated this measure but being overruled has resigned, and there is great
                            Embarrassment in Selecting a Successor The post it is Said has been Offered to Talleyrand who declined. Still these
                            difficulties will lead to no change in the government although they may produce a change of Measures. The Chamber of
                            Deputies is Chosen by a very small proportion of the Community that portion which by their pursuits, their Important
                            attachment to power, and fear of revolution are most under the influence of the Crown. A large majority therefore of the
                            Deputies are of the Same Character and of them who are not, many may be brought over by the Usual means. Nothing need be
                            apprehended from the opposition of the peers, who look earnestly for the restoration of the hereditary privileges of which
                            they have been Deprived and they will always concur with the Deputies in granting all Supplies demanded by the Crown With
                            those supplies a well appointed army will continue to be Kept up and all revolutionary movements crushed as soon as they
                            appear. Thus thirty two Millions of people are forced to submit to an assembly elected by about 170,000 Electors, and this
                            they call a representative government—but I ought not to say forced, for in general I believe they are perfectly content—The republicans are found only among the poorer and uninfluential classes—and although there are some men of ability and
                            Education to be found among them, they have become objects of Common [ ] by the open avowal of principles
                            which even Robespierre did not dare to avow. So that on the whole I think the tendency of this government is retrograde,
                            and that the power of the Crown is every Day increasing and will increase while the King has the address as he hitherto
                            has had to cover all his acts by legislation Yet there is an Opposition, and no Contemptible one—but it is an Opposition
                            in pursuit of power not of reform.
                        In Spain the Contest, at first one of mere sacrifice has now assumed another Character—the Reformers rule in
                            the Cortes and if the insurrections in the North are put down there is little doubt that a complete revolution will take
                            place. This Embarrasses France. the King had engaged to Support the young Queen, but he is by no means inclined to see a
                            free Constitution in Spain. The Example might be dangerous and the Government is therefore < > in the Cause
                            at first espoused with so much warmth. the policy now seems to be to prolong the Contest and if the [exportation . . .] can
                            not be put Down, to profess in the End the Cause of Don Carlos, whose Government will be founded on principles to which
                            that of France is fast approaching—
                        This State of internal affairs, in the powers which might by their [instabilities] give most umbrage to the
                            Monarchs of the North, will I believe secure the peace of Europe at home, those monarchs have little to fear. the Spirit
                            of reform Stirs only in some of the Smaller States of Germany and can easily be extinguished (should it rise too high) by
                            the great powers which Surround them.
                        I fear that I am occupying your attention very indiscreetly by a detail of affairs which may change and by
                            conjectures which may prove unfounded, before you receive them—I intended only to enable you by a view of the present
                            position of public affairs to judge what foundation there is for your benevolent hope "that the
                                popular Sympathies throughout Europe are becoming an Overmatch for the combinations and machinations of
                            Despotism". It is to the progress of those principles in England we must look for the accomplishment of your wishes.
                            her example may do much in France but the march has been retrogade Since I have resided here. The liberals in Spain will
                            have a difficult task—The Secret policy of the Queen & some of her Allies is against them, & their Open
                            Enemy is making slow but secure progress in the north. that Mora has accepted the command of the Queens forces is an
                            Encouraging circumstance, for I have had the means of knowing with some certainty that he refused until proper assurances
                            were given him that the principles for which he formerly contended, should prevail in Government.
                        I have Observed a little comfortable contrivance in general use here which it occurred to me might be of use
                            to you. it is a kind of Muff for the feet, called a Chancelliere. The Captain of the Packet has
                            charge of a box containing one, which I hope you will do me the favor to accept the Collector of New York will forward to
                            Montpellier.
                        I do not mean to impose upon you Sir the task of answering my letters, but if I am at intervals favored with
                            a letter it will be Doubly welcome Should it contain an account of your improving health & an assurance that I
                            continue to enjoy your friendship for there are few things on which I place so high a value
                        
                            
                                
                            
                        
                    